Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 9, 2020

                                      No. 04-20-00171-CV

                                 IN RE Eugenio VILLARREAL,


                    From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2016CVT000921-D3
                       Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Liza A. Rodriguez, Justice


    The Real Party in Interest’s Unopposed Motion for Extension of Time to File Response is
GRANTED. The response is due April 24, 2020.

           It is so ORDERED on April 9, 2020.

                                                            PER CURIAM


ATTESTED TO: _________________________
             Michael A. Cruz
             Clerk of Court